Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION AS ADOPTED PURSUANT TO SECTION OF THE SARBANES-OXLEY ACT OF The undersigned hereby certify, pursuant to, and as required by, 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of2002, that the Annual Report of Digital Power Corporation (the “Company”) on Form 10-K for the year ended December 31, 2015 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and that information contained in such Annual Report on Form 10-K fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: March 30, 2016 By: /s/Amos Kohn Amos Kohn President, Chief Executive Officer and Chief Financial Officer /s/ Uri Friedlander Uri Friedlander V.P. of Finance and Principal Accounting Officer
